DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 7/12/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 7/12/2021. In particular, original Claim 1 has been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “adapted for use component of a vehicular braking element” which appears to be a typographic error of the phrase “adapted for use in a component of a vehicular braking element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 7-8, 13-14, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “adapted for use component of a vehicular braking element”. However, while there is support in the original Specification to recite that the friction material adapted for used as a friction material for automobile brakes and other applications such as clutch discs, there is no support in the Specification as originally filed to recite “braking element” as recited in the present claims. That is, “braking element” as recited in claim 1 is broader than the specific braking elements, i.e. clutch discs disclosed in the instant Specification. Accordingly, while there is support in the Specification as originally filed to recited specific braking elements, there is no support in the Specification to recite the relatively broader limitation “braking element” as recited in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki et al (US 2004/0241429) in view of Nagata et al (US 2003/0026969) and Chinda et al (US 2009/0011962).

The rejection is adequately set forth in Paragraph 10 of the Office Action mailed on 4/12/2021 and is incorporated here by reference.

Regarding the new limitations recited in claim 1 drawn to the friction material being adapted for use in a component of a vehicular braking element, Suzuki et al discloses that the friction material is used for disc pads, brake lings and clutch facings for automobiles ([0002]).

	Regarding the new limitations recited in claim 1 drawn to a metallic titanate or potassium and/or sodium, as set forth in Paragraph 10 of the previous Office Action Suzuki et al discloses potassium titanate fibers. 

	Regarding the new limitations recited in claim 1 drawn to a system of fibrous oxides consisting of a metallic titanate and zirconia, Suzuki et al discloses the recited metallic potassium titanate and Nagata et al discloses zirconia, it is clear that the combined disclosures of Suzuki et .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2004/0241429), Nagata et al (US 2003/0026969), and Chinda et al (US 2009/0011962) as applied to claims 1, 3-7, and 27 above, and in view of Phipps et al (US 2007/0219289).

The rejection is adequately set forth in Paragraph 11 of the Office Action mailed on 4/12/2021 and is incorporated here by reference.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2004/0241429), Nagata et al (US 2003/0026969), and Chinda et al (US 2009/0011962) as applied to claims 1, 3-7, and 27 above, and in view of Kobayashi et al (US 5,383,963).

The rejection is adequately set forth in Paragraph 12 of the Office Action mailed on 4/12/2021 and is incorporated here by reference.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2004/0241429), Nagata et al (US 2003/0026969), and Chinda et al (US 2009/0011962) as applied to claims 1, 3-7, and 27 above, and in view of Piersol (US 4,279,696).

The rejection is adequately set forth in Paragraph 13 of the Office Action mailed on 4/12/2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that the previous Office Action indicates that the amount of zirconium oxide is not taught by Suzuki et al and this is incorrect given that though zirconia is not taught according to claim 1, the reference specifically teaches that the amount of filler, which can include zirconia is between 40 to 85 volume %, more preferably between 50 to 80 volume %. However, firstly it is significant to note that the amounts of filler disclosed in Paragraph [0025] of the reference are preferred amount of filler and there is nothing within the scope of the reference that prohibits including the amounts of zirconium oxide as disclosed by Nagata.
Secondly, Nagata et al discloses zirconium oxide in the amount of 5 to 60 volume % and there is nothing that prohibits one of ordinary skill in the art from utilizing the zirconium oxide in the amounts disclosed by Nagata in combination with other fillers disclosed in Suzuki et al to obtain the preferred filler amount of filler. Paragraphs [0025]-[0026] of Suzuki et al disclose fillers such as calcium hydroxide, mica, as well as zirconium oxide that can be used singly or in combination in two (2) or more in a total amount of 40 to 85 volume %. Nagata discloses fillers including zirconium oxide in the amount of 5 to 60 volume %. Thus, one of ordinary skill in the art can utilize a combination of two (2) fillers in a total amount of 40 to 85 volume % as 

Applicants argue that according to pending claim 1, a ratio between the percentage content by volume of zirconia and the metallic titanate is between 1:1.3 and 1.2 and based on the teachings of Suzuki, where the volume % of zirconia is 40 to 85 volume %, and the titanate is 10 volume %, the ratio of zirconia to metallic titanate is [4 – 8.5] : 1. However, it is noted that Applicants have computed the ratio of zirconia to metallic titanate based on the disclosure of Suzuki et al and not on the combined disclosures of Suzuki and Nagata.

Applicants argue that claim 1 further recites the ratio between the volume % of stainless steel fibers to the total of zirconia and metallic titanates is between 1: [7-8], and the ratio obtained from Suzuki is 1: [20-11.75].  However, Applicants have computed the ratio of stainless steel to zirconia and metallic titanate based on the disclosure of Suzuki et al and not on the combined disclosures of Suzuki and Nagata.

Applicants argue that given that Suzuki discloses already prescribes specific ranges of filler, it is not well understood how or why motivation exists absent hindsight to supplant or modify the ranges already taught by the primary reference. However, firstly it is significant to note that the amounts of filler disclosed in Paragraph [0025] of the reference are preferred amount of filler and there is nothing within the scope of the reference that prohibits including the amount of zirconium oxide as disclosed by Nagata. As discussed above, Nagata et al discloses zirconium oxide in the amount of 5 to 60 volume % and there is nothing that prohibits one of .
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971)

Applicants argue though Suzuki and Nagata relate commonly to friction material compositions, which lends to their combinability, there is insufficient motivation found to entirely supplant the range of fillers already disclosed by Suzuki.  However, as discussed above, the Examiner is not supplanting the filler range disclosed by Suzuki, but rather the Examiner, based on the disclosure in Nagata et al, is utilizing the amount of zirconia disclosed by Nagata as 

Applicants argue that both Suzuki and Nagata include zirconia as a part of a large and extensive list of fillers and claim 1 as amended excludes zirconia as a filler. However, while both Suzuki and Nagata disclose zirconia as a filler, attention is directed to Paragraph [0026] of Hikichi (US 2001/0005547) and Paragraph [0016] of Ogata et al (US 2001/0024917). Both references drawn to friction material compositions disclose zirconia as a friction modifier. Thus, while Suzuki and Nagata disclose zirconia as a filler, the evidence provided by Hikichi and Ogata (cited in the Advisory Action mailed on 3/12/2021) discloses that zirconia has functions other than a filler in friction material compositions, i.e. namely a friction modifier.

Applicants argue that Hikichi or Ogata does not disclose or suggest a system of fibrous oxides consisting of a metallic titanate fibers combined with zirconia. However, while these references do not contain a metallic titanate fibers combined with zirconia as recited in the present claims, the fact remains that these references disclose zirconia as a friction modifier in a 

Applicants argue that the Office has not met its burden in producing evidence of the assertion that the amounts applied by zirconia as a filler would automatically be commensurate with amounts applied if zirconia were applied as a friction modifier. However, firstly it is noted that Applicants are improperly shifting the burden to the Examiner regarding zirconia functioning as a filler or friction modifier. Secondly, Applicants’ have not proffered any evidence suggesting that zirconia at different amounts possesses fundamentally different functionality, i.e. at one amount zirconia functions as a filler and at a second amount zirconia is not a filler, but a friction modifier. Thirdly, it is significant to note that any recitation in the claims that zirconia is not a filler, a filler, or possesses any other functionality is conspicuous by its absence in the present claims. While the claims recite a list of fillers and zirconia is not part of the recited Markush group of fillers, this does not imply the zirconia cannot function as a filler, a friction modifier, or possess any other functionality.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767